Title: From John Adams to Mercy Otis Warren, 29 January 1783
From: Adams, John
To: Warren, Mercy Otis


Madam
Paris January 29. 1783.

Your Favour of the 25 of October never reached me till to day, but it has given me great Pleasure as your Letters always do.— I was disappointed however in finding no Line from Mr Warren except the Superscription of yours.
I assure you, Madam, what I Said about certain Annals was no Sarcasm. I have the Utmost Veneration for them, although I never was honoured with a Sight of any of them.
Let me intreat you not to reserve any Place in them for the Dutch Negotiation, if you intend to celebrate my Patience, of all Virtues or Qualities I hate Most to be praised for my Patience. I had rather you Should immortalize my Impudence, for I rather think it was this quality, than the other which produced the Effect in Holland.— I entered into the Seven United Provinces with as much Impudence, as I should have appeared in the 13 United States of America. As Johnny Morehead Said to Mr Bollan. “Mr Such an one used, Sir, to come into my House with as much Impudence, as you would come into your own.[”] If the Word Shocks you Madam call it modest Assurance, or honest Boldness, or almost what you will except Patience.
The Times, Madam have made a Strange Being of me. I shall appear a Domestic Animal, never at home, a bashfull Creature, braving the Fronts of the greatest ones of the Earth.—a timid Man, venturing on a long Series of the greatest dangers.—an irritable fiery Mortal, enduring every Provocation and Disgust—a delicate Valeludinarian bearing the greatest Hardships.—an humble Farmer, despising Pomp, shew Power and Weath, as profuse as a Prodigal and as Proud as Cæsar— But an honest Man in all and to the Death.—
Alass! who would wish for Such a Character? Who would wish to live in Times and Circumstances when to be an honest Man, one must be all the rest.? Not I.— it can never be the Duty of one Man to be concerned in more than one Revolution. And therefore I will never have any Thing to do with another.
But to be more to the Purpose—I Sincerely hope my Friend Mr Warren will go to Congress. I am astonished to learn that at a Time when a large Portion of the Massachusetts was at Stake and in question, and all their Fisheries there should be, but one Member attending the Great Wheel from that State.
I have never had an Opportunity, Madam, to see your Son since he has been in Europe, but once or twice at Amsterdam, and that before I had an House there. He has been travelling from Place to Place; and altho’ I have often enquired after him, I have seldom been able to hear of him. I have heard nothing to his disadvantage; except a Shyness and Secrecy, which, as it is uncommon in young Gentlemen of his Age and Education is the more remarked, and a general Reputation which he brought with him from Boston of loving Play. But I have not been able to learn, that he has indulged it improperly in Europe. But my Advice to him and every young American is and uniformly will be, to stay in Europe but a little while.
The Reflection, Mrs Warren, that We are now at Peace after the Contest of one and twenty years, which you and I have been witnesses of, is Sweet indeed.— Those Qualities which through the Course of that Period have attracted the Attention and Confidence of the People, will now be little regarded, content, They have answered their End, and may now be laid aside.— Yet it is too Soon for Mr Warren or me to retire— Stability and Dignity must be given to the Laws, or our Labours have all been in vain and the old Hands must do this or it will not be done.
I hope to have the Pleasure of renewing old Acquaintances e’er long, and of being no stranger at the Blue Hills.
There is but one Case in which it is possible that I should Stay in Europe another year, and that is that Congress should renew the Commission with which I came out to make a Treaty of Commerce with Great Britain, in that Case I should hope my Dr Mrs Adams would come to me. But there is not I think the least Probability of that, nor indeed do I desire it. The first and strongest Wish of my Heart is to go home to my Family.— But in all Events The Mountain shall come to Mahomet or Mahomet shall go to the Mountain. My Family shall come to me or I will go to them.
With the greatest Esteem and Respect, Madam, / I have the Honour to be, your Fred, & sert
John Adams—
 